DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 06/10/2022.
Claims 1-10 are currently pending and have been examined.




















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 06/10/2022 have been fully considered but they are not persuasive.  

With regard to the limitations of the independent claims, Applicant appears to argue there is no motivation to combine the applied references or the embodiments of the primary reference HAMMAD. In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do sp found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).




Furthermore, the Examiner recognizes that references cannot be arbitrarily altered or modified and that there must be some reason why one skilled in the art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves.  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
The Examiner is concerned that the Applicant apparently ignores the mandate of the numerous court decisions supporting the position given above. The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re Delisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al 192 USPQ 278 (CCPA) that:
obvious does not require absolute predictability;
non-preferred embodiments of prior art must also be considered; and
the question is not express teaching of references but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. Within In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein. In In re Conrad 169 USPQ 170 (CCPA), obviousness is not based on express suggestion, but what references taken collectively would suggest.







With regard to the Applicant’s assertions that the prior art of record does not fairly teach or disclose each and every limitation contained within the claims, it appears as if the Applicant is reading limitations into the claims from the specification.  Consequently, the points argued are not recited in the claims themselves.  
The Examiner has taken the broadest and most reasonable interpretation of the claim limitations as written, in light of the specification.  Although the specification may contain recitations of intended use, alternative points of view and subjective interpretative differences between the prior art of record and the present invention as premeditated, it is the claims themselves that are given patentable weight only inasmuch as they are constructed.  Because the claimed invention has been painted with the broad stroke of petitioning for limitations that encompasses more than is asserted in the Applicant’s claims, the prior art of record continues to fully discloses the Applicant’s inventions as claimed.


















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):
Claim 1:
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
A method of providing a digital marketing device through mobile advertisements to be stored directly on an identified mobile device, the method comprising: (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
creating a digital marketing device at a desired web page operating on a server; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
creating a mobile advertisement comprising program code linking to the desired web page, wherein the mobile advertisement is configured to be displayed upon operation of at least one mobile device application; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
running an application of the at least one mobile device applications on a mobile device having a display and a mobile wallet; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
automatically displaying the mobile advertisement on the mobile device display; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
selecting the mobile advertisement b a user via a selection mechanism on the mobile device; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
generating a unique identification device associated with the mobile device; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
sending the unique identification device associated with the mobile device to the sender to be recorded; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
linking the mobile device to the desired web page; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
initiating a device detection system on the web page to determine an operating system running on the mobile device; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
selecting a desired landing page from multiple potential landing pages based on the operating system running on the mobile device as determined by the device detection system; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
opening the desired landing page on the mobile device; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
prompting the user to store the digital marketing device to the mobile wallet of the mobile device; (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
adding the digital marketing device to the mobile wallet from the landing page upon an election by the user;
associating the addition of the digital marketing device to the mobile wallet with the unique identification device stored on the server. (Certain Methods Of Organizing Human Activity - fundamental economic principles or practices including commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
Additional dependent claims do not appear remedy the deficiency.







Step 2A (prong 2): 
Claim 1:
… an identified mobile device
…a server
These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.

Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-10 are rejected under U.S.C. 103 as being unpatentable over Hammad (USPGP 2012/0221421 A1) hereinafter HAMMAD, in view of Ramachandran et al. (USPGP 2012/0278185 A1), hereinafter RAMACHANDRAN.

Claim 1:
HAMMAD as shown below discloses the following limitations:
creating a digital marketing device at a desired web page operating on a server; (see Hammad [0034], FIGS 12E, 15…. the payment network may provide the URL to the user device. The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as (created) offers (mobile ads), coupons, related products, rewards notifications (digital marketing devices) )
creating a mobile advertisement comprising program code linking to the desired web page, (see Hammad [0095] FIGS 12E, 15…real time offers (mobile ads), [0034], ….. the payment network may provide the URL to the user device. The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as (created) offers (mobile ads), coupons, related products, rewards notifications, and/or the like)
wherein the mobile advertisement is configured to be displayed upon operation of at least one mobile device application; (see Hammad [0095] FIGS. 12E, 15 (see displays of Amazon, eBuy ad offers), …real time offers (mobile ads), [0034], ….. the payment network may provide the URL to the user device. The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as (created) offers (mobile ads), coupons, related products, rewards notifications, and/or the like, see FIG. 10 (mobile application running on the cellular device) [0077]… Some of the features displayed include a wallet 1001, social integration via TWITTER, FACEBOOK, etc., offers and loyalty 1003, snap mobile purchase 1004, alerts 1005 and security)




running an application of the at least one mobile device applications on a mobile device having a display and a mobile wallet; (see FIG. 10 (mobile application running on the cellular device) [0077]… Some of the features displayed include a wallet 1001, social integration via TWITTER, FACEBOOK, etc., offers and loyalty 1003, snap mobile purchase 1004, alerts 1005 and security)
automatically displaying the mobile advertisement on the mobile device display; (see Hammad [0095] FIGS. 12E, 15 (see displays of Amazon, eBuy ad offers), …real time offers (automatic mobile ads),
selecting the mobile advertisement by a user via a selection mechanism on the mobile device; (see Hammad [0095] FIGS. 12E, 15 (see displays of Amazon, eBuy ad offer is selected), …real time offers (automatic mobile ads),
generating a unique identification device associated with the mobile device; (see Hammad [0024] and FIG. 6…”In some implementations, the user may utilize a client, e.g., 104, to perform a purchase transaction. For example, the client may be a device that is used exclusively by the user, such as a smartphone, tablet computer, laptop computer, point-of-sale terminal, kiosk, and/or the like. In some implementations, a custom hardware authentication chip, e.g., 103, may be disposed in communication with the client. A number of sources for the chip are contemplated. For example, a unique chip identifier in addition to the logic of FIG. 6 may be embodied into an FPGA“).
sending the unique identification device associated with the mobile device to the sender to be recorded; (see Hammad [0024] …”In some implementations, the user may utilize a client, … the client may be a device that is used exclusively by the user, such as a smartphone, ... In some implementations, a custom hardware authentication chip, e.g., 103, may be disposed in communication with the client. A number of sources for the chip are contemplated. For example, a unique chip identifier in addition to the logic of FIG. 6 may be embodied into an FPGA“. See also FIG 8A for the servers associated with the DBs).
linking the mobile device to the desired web page; (see Hammad [0095] FIGS 12E, 15…real time offers (mobile ads), [0034], ….. the payment network may provide the URL to the user device. The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as (created) offers (mobile ads), coupons, related products, rewards notifications, and/or the like).
prompting the user to store the digital marketing device to the mobile wallet of the mobile device; (see [0107], FIG. 14D…the user may also save the offer for future use by selecting the save button 1445).
adding the digital marketing device to the mobile wallet from the landing page upon an election by the user; (see Hammad [0034]… the merchant server may generate, e.g., 216, checkout data to provide for the PoS client.. such checkout data, e.g., 217, may be .. offers, discounts, rewards (digital marketing devices), … the checkout data may be embodied, in part, in a Quick Response ("QR") code image that the PoS client can display, so that the user may capture the QR code using a user's device to obtain merchant and/or product data for generating a purchase transaction processing request).
associating the addition of the digital marketing device to the mobile wallet with the unique identification device stored on the server. (see Hammad [0024] above and [0036] …” Based on parsing the checkout request, the merchant server may extract product data (e.g., product identifiers), as well as available PoS client data, from the checkout request. …, the merchant server may query, e.g., 303, a merchant/acquirer ("merchant") database to obtain … discounts, rewards, and/or other information to process the purchase transaction …..the PoS client may determine whether the user must provide hardware chip-based authentication before the transaction can be processed, … The PoS client may render and display, e.g., 308, the checkout data, as well as a request for authentication of the transaction via hardware chip-based authentication “)
HAMMAD does not specifically disclose the following limitations, but RAMACHANDRAN as shown does:
initiating a device detection system on the web page to determine an operating system running on the mobile device; (see Ramachandran …[0031] …where the mobile app 514 is an app on a browser webpage, and has ad software using SDK 506 to query the OS via “An app developer can incorporate advertising software in a mobile app for requesting ads or other virtual content from the server 502. The advertising software can include an ads software development kit ( SDK) 506 that is capable of receiving one or more ads and condition code, rendering the ad on the client device 504, querying the OS 510 to open an app, and handling condition code, such as JavaScript, to enable checking alternative paths to an appropriate app or page, or check for presence of absence of apps. The client device 504 includes a Web browser and/or another viewer component 512 and one or more mobile applications 514. Other viewer components can include, but are not limited to, animation, video and/or audio players, or embedded viewers for HTML documents such as WebView or UIWebView”)
selecting a desired landing page from multiple potential landing pages based on the operating system running on the mobile device as determined by the device detection system; (see Ramachandran …[0041]… At step 208, the ads SDK 506 will query the OS 510 and, at step 210, depending on the conditional logic code, determine if a mobile app for the advertiser is stored on the device. If the mobile app for the advertiser is present, then, at step 214, a click on the ad will open the advertiser's app. When the advertiser's app is opened, the advertiser app can display a page with more details, such as details on that particular television. If the advertiser's app does not exist, then, at step 212, the App Store will open to allow for downloading of the advertiser's app or the advertiser's Web page may be opened in a mobile Web browser (FIG. 5, Web browser 512).
opening the desired landing page on the mobile device; (see Ramachandran …[0041]… the advertiser's Web page may be opened in a mobile Web browser (FIG. 5, Web browser 512).
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of HAMMAD with the technique of RAMACHANDRAN because, “Mobile applications (mobile apps) have become very popular and many mobile app developers have a need for mechanisms that enable them to promote their apps through advertisements (ads or other virtual content). Mobile app developers have a need for a mechanism that would enable them to show an ad or other virtual content in a mobile device that can provide alternative paths to the mobile app developers own advertisement app. Mobile app developers, publishers and other advertisers have a need for a mechanism that would enable them to present an ad or other virtual content appropriate for the set of mobile apps present or absent on a mobile device.” (RAMACHANDRAN: paragraph 0021).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of HAMMAD/RAMACHANDRAN discloses the limitations as shown in the rejections above.  RAMACHANDRAN further discloses the digital marketing device is optimized for being added to devices running the determined operating system. See Ramachandran …[0031] …where the mobile app 514 is an app on a browser webpage, and has ad software using SDK 506 to query the OS via “An app developer can incorporate advertising software in a mobile app for requesting ads or other virtual content from the server 502. The advertising software can include an ads software development kit ( SDK) 506 that is capable of receiving one or more ads and condition code, rendering the ad on the client device 504, querying the OS 510 to open an app, and handling condition code, such as JavaScript, to enable checking alternative paths to an appropriate app or page [optimization as in OSPF], or check for presence of absence of apps. The client device 504 includes a Web browser and/or another viewer component 512 and one or more mobile applications 514. Other viewer components can include, but are not limited to, animation, video and/or audio players, or embedded viewers for HTML documents such as WebView or UIWebView”.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of HAMMAD with the technique of RAMACHANDRAN because, “Mobile applications (mobile apps) have become very popular and many mobile app developers have a need for mechanisms that enable them to promote their apps through advertisements (ads or other virtual content). Mobile app developers have a need for a mechanism that would enable them to show an ad or other virtual content in a mobile device that can provide alternative paths to the mobile app developers own advertisement app. Mobile app developers, publishers and other advertisers have a need for a mechanism that would enable them to present an ad or other virtual content appropriate for the set of mobile apps present or absent on a mobile device.” (RAMACHANDRAN: paragraph 0021).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 3:
The combination of HAMMAD/RAMACHANDRAN discloses the limitations as shown in the rejections above.  HAMMAD further discloses interacting with the user of the mobile device through the digital marketing device added to the mobile wallet.  See Hammad FIG 14E, which shows users being able to [interact] with their rewards balance [updates of offers / digital marketing devices].

Claim 4:
The combination of HAMMAD/RAMACHANDRAN discloses the limitations as shown in the rejections above.  HAMMAD further discloses interacting with the user of the mobile device comprises updating the digital marketing device. See Hammad FIG 14E, which shows users being able to [interact] with their rewards balance [updates of offers / digital marketing devices].  

Claim 5:
The combination of HAMMAD/RAMACHANDRAN discloses the limitations as shown in the rejections above.  HAMMAD further discloses determining a preferred mobile wallet application installed on the mobile device.  See [0091] With reference to FIG. 12B, in one embodiment, the wallet mobile application may facilitate dynamic payment optimization based on factors such as user location, preferences and currency value preferences among others. For example, when a user is in the United States, the country indicator 1231 may display a flag of the United States and may set the currency 1233 to the United States. In a further implementation, the wallet mobile application may automatically rearrange the order in which the forms of payments 1235 are listed to reflect the popularity or acceptability of various forms of payment. In one implementation, the arrangement may reflect the user's preference, which may not be changed by the wallet mobile application).

Claim 6:
The combination of HAMMAD/RAMACHANDRAN discloses the limitations as shown in the rejections above.  HAMMAD further discloses the desired landing page is an iOS landing page if the operating system is determined to be a version of the iOS operating system from Apple, Inc. See [0113] With reference to FIG. 16B, in some implementations, the app executing on the user's device may provide a "VerifyChat" feature for fraud prevention. For example, the SAT may detect an unusual and/or suspicious transaction. The SAT may utilize the VerifyChat feature to communicate with the user, and verify the authenticity of the originator of the purchase transaction. In various implementations, the SAT may send electronic mail message, text (SMS) messages, Facebook.RTM. messages, Twitter.TM. tweets, text chat, voice chat, video chat (e.g., Apple FaceTime).

Claim 7:
The combination of HAMMAD/RAMACHANDRAN discloses the limitations as shown in the rejections above.  HAMMAD further discloses initiating a passbook protocol.  See [0107]… The wallet application may then generate an offer text 1442 from the information encoded in the offer code. The user may perform a number of actions on the offer code. For example, the user use the find button 1443 to find all merchants who accept the offer code, merchants in the proximity who accept the offer code, products from merchants that qualify for the offer code, and/or the like).  Passbook protocol is nothing more than a wallet app per the Applicant’s specification in paragraph 0018.





Claim 8:
The combination of HAMMAD/RAMACHANDRAN discloses the limitations as shown in the rejections above.  HAMMAD further discloses the desired landing page is an Android landing page if the operating system is determined to be a version of the Android operating system from Google, Inc.  See [0117] Android OS)

Claim 9:
The combination of HAMMAD/RAMACHANDRAN discloses the limitations as shown in the rejections above.  HAMMAD further discloses determining a general location of the end user of the mobile device.  See [0085] ….the mobile application may further identify when the user in a store based on the user's location. For example, position icon 1119d may be displayed next to a store (e.g., Walgreens) when the user is in close proximity to the store. In one implementation, the mobile application may refresh its location periodically in case the user moved away from the store (e.g., Walgreens). In a further implementation, the user may navigate the offerings of the selected Walgreens store through the mobile application. For example, the user may navigate, using the mobile application, to items 1119f-j available on aisle 5 of Walgreens).

Claim 10:
The combination of HAMMAD/RAMACHANDRAN discloses the limitations as shown in the rejections above.  HAMMAD further discloses the digital marketing device is particularized for the general location of the end user.  See [0085] ….the mobile application may further identify when the user in a store based on the user's location. For example, position icon 1119d may be displayed next to a store (e.g., Walgreens) when the user is in close proximity to the store. In one implementation, the mobile application may refresh its location periodically in case the user moved away from the store (e.g., Walgreens). In a further implementation, the user may navigate the offerings of the selected Walgreens store through the mobile application. For example, the user may navigate, using the mobile application, to items 1119f-j available on aisle 5 of Walgreens).

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non Patent Literature:
Pass2U.  “Digitize Cards And Tickets to Apple Wallet / Google Wallet.”  (12 April 2013).  Retrieved online 09/02/2022.  https://www.pass2u.net/
Masterpass.  “Fly through checkout with Masterpass.”  (12 February 2014).  Retrieved online 09/02/2022.  https://masterpass.com/en-nl.html
Áine Doherty. “Mobile Marketing: Exploiting the New Wave of Innovation in Marketing.” (October 2013).  Retrieved online 09/02/2022.
https://research.thea.ie/bitstream/handle/20.500.12065/1110/RES_DohertyA.pdf?sequence=1&isAllowed=y
Stewart Wolpin. “How 'NFC' and Mobile Wallets Will Change the Way Retailers Do Business.” (September 11, 2012).  Retrieved online 09/02/2022.  https://www.entrepreneur.com/article/224381
Lisa Peterson et al. “Location-Based Advertising The Key to Unlocking the Most Value in the Mobile Advertising and Location-Based Services Markets.” (December 2009).  Retrieved online 09/02/2022.  https://www.mmaglobal.com/files/PetersonMobility_20100217144146.pdf
MMA. “THE MOBILE MARKETING ROADMAP. How Mobile is Transforming Marketing for Targeting Next Generation Consumers.” (15 August 2012).  Retrieved online 09/02/2022.  https://www.mmaglobal.com/files/documents/mobilemarketingroadmap.pdf








Foreign Art:
TAKADA, SHUNSUKE et al. “METHOD AND SYSTEM FOR MANAGING SAFETY OF INFORMATION DISTRIBUTION.” (JP 11154184 A)
CONTARINO, ROSARIO D. “SOFTWARE SYSTEM FOR MANAGING PAYMENT OF GOODS AND SERVICE AND SOFTWARE SYSTEM CORRESPONDING ESPECIALLY TO COMMUNICATION ON DEMAND AND TO ELECTRONIC WALLET.” (JP 2004/133884 A)
KOGUT, DARIUSZ JOZEF et al. “LET ME PAY: SYSTEM OF SPONSORSHIP THROUGH TARGETED ADVERTISEMENT.” (WO 2010/118775 A1)
YUEN, HENRY C et al. “METHOD AND SYSTEM FOR FACILITATING ADVERTISING AND T-COMMERCE TRANSACTIONS IN CONNECTION WITH CONTENT STORED ON A STORAGE MEDIUM.” (WO 3094134 A2)

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)